   Case: 1:17-cv-00131-DMB-DAS Doc #: 159 Filed: 06/23/20 1 of 1 PageID #: 2307




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF MISSISSIPPI
                                   ABERDEEN DIVISION


VINCENT EDWARDS                                                                        PLAINTIFF


VS.                                                 CIVIL ACTION NO. 1:17-cv-131-DMB-DAS


THE CITY OF TUPELO, MISSISSIPPI; LEE COUNTY,
MISSISSIPPI; RAMIERRE WARREN; JOHN DOES,
1-5; AND JOHN DOE CORPORATIONS, 1-5                                                DEFENDANTS


                        ORDER SEALING EXHIBIT TO DOCUMENT 157

          The Court has been advised that counsel for the City of Tupelo, Mississippi inadvertently

allowed Exhibit A to document 157, “Rebuttal in Opposition to Plaintiff’s Response to Tupelo,

Mississippi’s Motion to Strike the Supplemental Declaration of Halbert E. Dockins, Jr.” (Doc. #:

157-1) to be filed without redacting a social security number listed on an arrest report, and that

Tupelo has now filed a Motion to have that exhibit sealed. The Court is of the opinion that the

Motion is well taken and should be granted. It is therefore,

          ORDERED that the Exhibit A to “Rebuttal in Opposition to Plaintiff’s Response to

Tupelo, Mississippi’s Motion to Strike the Supplemental Declaration of Halbert E. Dockins, Jr.”

(Doc. #: 157-1) is hereby sealed.

          SO ORDERED: June 23rd, 2020.



                                                      /s/ David A. Sanders
                                                      UNTIED STATES MAGISTRATE JUDGE




2642849
